DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
Drawing amendments filed 27 June 2022 are accepted and entered. 

Claim Objections
Claims are objected to because of the following informalities:
cl.4: “overlap and is spaced” is believed to be in error for --overlaps and is spaced--
cl.5: “front extension” is believed to be in error for --front section--
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1 and its dependent claims, the recitation “the insertion” renders the claim indefinite because it lacks antecedent basis in the claims. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Price 2632295.
Regarding claim 1, Price teaches an aeroengine (Fig 1) comprising: 
a compressor section (19 and/or C) having an axis (concentric with 19); 
a combustion section (Z); 
a turbine section (G); and 
a nacelle (E with R) surrounding at least the compressor section (Fig 1), the nacelle including: 
a main portion (E including 42 and 43) in a stationary relationship with the compressor section (via struts 53, 54), 

    PNG
    media_image1.png
    552
    1525
    media_image1.png
    Greyscale

the main portion having an annular outer skin (OS1 in Fig 1 above and Fig 2 below) and an inner barrel (Fig 1 above and Fig 2 below) radially spaced apart from each other (Fig 1), 
the inner barrel having a front section extending forward out of a front edge of the annular outer skin (Fig 1 above and Fig 2 below),

    PNG
    media_image2.png
    881
    1275
    media_image2.png
    Greyscale

an inlet cowl (of R) having a lip portion (21) with an annular outer skin (OS2 in Figs 1-2 above) and an annular inner wall (Figs 1-2 above) radially spaced apart from each other (Fig 2), 
the inlet cowl disposed upstream of the main portion (in at least the extend position of Fig 1) with respect to an air flow entering the nacelle through a front opening (24) circumscribed by the lip portion of the inlet cowl (Fig 1), 
the inlet cowl translatable relative to the main portion of the nacelle between a retracted position (Fig 2 or a position between Fig 1 and Fig 2) in which the annular outer skin of the inlet cowl and the annular outer skin of the main portion of the nacelle are immediately axially adjacent each other (in translation from Fig 1 to Fig 2, there is at least one position where at least a portion of the outer skin of the inlet cowl is axially immediately adjacent to the outer skin of the main portion) and in which the annular inner wall of the inlet cowl is received within the front section of the inner barrel (inlet cowl inner wall radially inward of front section in Fig 2 and between Figs 1 and 2, relative to a longitudinal centerline of Fig 1), and 
an extended position (Fig 1) in which the annular outer skin of the inlet cowl projects to a location further upstream from the annular outer skin of the main portion of the nacelle (Fig 1), 
and in which the annular inner wall of the inlet cowl and the inner barrel of the main portion are inserted one into the other less than the insertion in the retracted position (in Fig 1 the inner wall is less axially overlapping with the inner barrel than any other position between Figs 1 and 2, including Fig 2), 
the annular inner wall of the inlet cowl and the inner barrel of the main portion thereby forming a length-variable inlet duct for directing the air flow toward the compressor section (the inlet duct being longer in Fig 1 than at any other position between Fig 1 and Fig 2, including Fig 2).
Regarding claim 2, Price teaches all the limitations of the claimed invention as discussed above. Price further teaches the front section of the inner barrel is operatively connected to the inner wall of the inlet cowl in a telescoping configuration (Figs 1-2), the annular outer skin of the lip portion of the inlet cowl spaced radially inwardly from the front section of the inner barrel when the inlet cowl is in the retracted position (relative to a longitudinal centerline of the engine in Fig 1; see also, Fig 2).
Regarding claim 8, Price teaches all the limitations of the claimed invention as discussed above. Price further teaches the lip portion is provided at a forward end of the second section (Fig 1), and wherein the annular lip defines the front opening in both the extended and the retracted positions (Figs 1-2).

Claim(s) 4 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wildner 5076052.
Regarding claim 4, Wildner teaches a variable geometry inlet system (at 8) of an aeroengine (Fig 1) comprising: 
an inlet duct (11) for directing an air flow (from 30) from a front opening (at 8) in the inlet duct to a compressor (9), the inlet duct having: 
an annular lip (4, 5) circumscribing the front opening (Figs 1-2, 4), and a first section (1, 3, 4) and a second section (5) movable relative to the first section (Figs 2, 4) between an extended position (between an open position in solid lines and a blocking position in dashed lines; Figs 2, 4) and a retracted position (or open position in solid lines, Figs 2, 4), 
the first and second sections in the extended position defining an axially longer inlet duct than when in the retracted position (Figs 2, 4), 
the inlet duct extending continuously from the front opening to the compressor in both positions (Figs 2, 4) and providing only one inlet path for the air flow from the front opening to the compressor regardless of the inlet duct position (Figs 2, 4), 

    PNG
    media_image3.png
    798
    1191
    media_image3.png
    Greyscale

the front opening of the inlet duct having a same diameter in the extended position and the retracted position (Figs 2, 4), wherein the first section has an annular outer skin (OS1 in Fig 4 above) and an inner barrel (4) with a front section (Fig 4 above) extending forward from a front edge (Fig 4 above) of the annular outer skin, and 
wherein an annular inner wall (Fig 4 above) of the second section axially overlaps and is spaced radially inwardly from the front section of the inner barrel when the second section is in the retracted position (Figs 2, 4).
Regrading claim 7, Wildner teaches all the limitations of the claimed invention as discussed above. Wildner further teaches the annular lip is provided at a forward end of the second section (Figs 2, 4), and wherein the annular lip defines the front opening in both the extended and the retracted positions (Figs 2, 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Price in view of Porte 6896099.
Regarding claim 3, Price teaches all the limitations of the claimed invention as discussed above. Price does not teach the inner wall and the inner barrel each comprise a respective inner surface in combination defining a variable-geometry acoustic treatment area.
However, Porte teaches an inner wall (21) and an inner barrel (8) of a nacelle (of 1) each comprising a respective inner surface in combination defining a variable-geometry acoustic treatment area (Fig 1).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the nacelle of Price to include the acoustic attenuation structures as taught by Porte, in order to provide augmented noise attenuation in response to increasingly strict environmental standards restricting noise pollution (Porte, Col.1 ll.5-24). 

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wildner in view of Porte.
Regarding claim 5, Wildner teaches all the limitations of the claimed invention as discussed above (including the inlet duct being a variable geometry duct, and the inner surface area is increased in the extended position with respect to the retracted position; see discussion above). 
Wildner further teaches an inner surface of the front extension/section of the inner barrel of the first section (Fig 4 below).

    PNG
    media_image4.png
    798
    1191
    media_image4.png
    Greyscale

Wildner does not teach the first and second sections include an acoustic treatment area respectively defined on the inner wall of the second section and the inner surface of the front extension to form an acoustic treatment area, and wherein in the extended position the acoustic treatment area defined by the inner surface of the first section is exposed and a total acoustic treatment area is increased with respect to that in the retracted position.
However, Porte teaches an inlet duct (of 1) with geometry similar to that of Wildner’s extended position (Fig 1), where first and second sections (21, 8) each include an acoustic treatment area defined on an inner surface to form an acoustic treatment area (Fig 1), and wherein the inner surface of the first section is exposed (Fig 1) and a total acoustic treatment area is the same as the total inner surface area (Fig 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the nacelle of Wildner to include the acoustic attenuation structures as taught by Porte, in order to provide augmented noise attenuation in response to increasingly strict environmental standards restricting noise pollution (Porte, Col.1 ll.5-24). 

Response to Arguments 
Applicants arguments filed 27 June 2022 have been carefully considered but are not persuasive, or are moot because the arguments do not apply to the new combination of references being used in the current rejection, necessitated by Applicant’s Amendment. However, to the extent possible, Applicant’s arguments were addressed in the rejections above at the relevant locations. 
In summary:
Applicant asserts that Price does not teach amended claim 1. 
However, the new interpretation of Price above teaches amended claim 1, including the inner barrel having a front section extending forward out of a front edge of the annular outer skin (see Figs 1-2 of claim 1 rejection above). 
	
Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE SEBASCO CHENG whose telephone number is (469)295-9153.  The examiner can normally be reached on 0900-1500 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 5712724828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHANIE SEBASCO CHENG/Examiner, Art Unit 3741